PD-0975-15
                                PD-0975-15                                COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 7/29/2015 9:57:51 AM
                                                                           Accepted 7/29/2015 11:54:14 AM
                                  No. _____________                                         ABEL ACOSTA
                                                                                                    CLERK

                      IN THE COURT OF CRIMINAL APPEALS
                                   TEXAS

CRAIG ANTHONY GILDER                      §
                                          §
         vs.                              §      Case No. 14-14-00523-CR
                                          §
THE STATE OF TEXAS                        §

                     MOTION TO EXTEND TIME TO FILE PDR

TO THE HONORABLE JUSTICES OF THIS COURT:
       Appellant Craig Anthony Gilder, through counsel, moves the Court to extend
time to file his petition for discretionary review until and including August 26, 2015
and shows:
1.     In cause number 14-14-00523-CR, the First Court of Appeals affirmed Mr.
Gilder’s conviction on June 26, 2015. The 30-day deadline for filing the petition was July
26, 2015. Rule 68.2(c) of the Texas Rules of Appellate Procedure provides that the
Court may extend the time to file the petition if a motion to extend is filed no later than
15 days after the last day for filing the petition.

2.       Mr. Gilder has made no previous request for an extension.
       In view of the foregoing, Mr. Gilder asks the Court to extend the time to file
his brief for 30 days, or up to and including August 26, 2015. This request is made in
the interest of justice and effective assistance of counsel and not for purposes of
delay.

                                   Respectfully submitted,

                                   ALEXANDER BUNIN
                                   Chief, Harris County Public Defender’s Office
     July 29, 2015
                                              /s/

                                   _________________________________
                                 MELISSA MARTIN
                                 Assistant Public Defender
                                 TX. Bar No. 24002532
                                 1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319

                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on December 4, 2014.



                                              /s/
                                 __________________________
                                 Melissa Martin